UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1866


DONALD B. TEAGUE,

                       Plaintiff – Appellant,

          v.

PATRICIA MEREDITH,

                       Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:10-cv-00039-RLV-DCK)


Submitted:   December 15, 2011             Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald B. Teague, Appellant Pro Se.       Paul Bradford Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald B. Teague appeals the district court’s order

granting summary judgment to Defendant in Teague’s civil action.

On appeal, we confine our review to the issues raised in the

Appellant’s brief.        See 4th Cir. R. 34(b).             Because Teague’s

informal brief does not challenge the basis for the district

court’s disposition, Teague has forfeited appellate review of

the court’s order.       Accordingly, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in     the    materials

before   the    court   and   argument   would   not   aid    the    decisional

process.



                                                                       AFFIRMED




                                     2